Title: John Barnes to Thomas Jefferson, 6 July 1813
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir George Town 6th July 1813—
            Your favr 28th Ulto I recd yesterday—The more I contemplate on the proposed plan of Remitting to Paris—viz Messr G. W. & R & M—the more my doubts and dificulties encreases—
            permit me, to prefer another, I think more favorable off—Suppose Genl K—could engage his Banker at Paris, to Negociate for him—his—the Genls Bills of Exchange on me—a 20 a 30 days after sight—for $500—every 6 Mos—The Banker to pay the Genl in  Franks—at the then Currt rate of Ex—if this mode could be Acceded to, it would be the most safe & satisfactory to all parties—and in order to forward its execution—(if approved of)—it would be proper for you to propose this plan—in a letter—a
			 duplicate & triblicate to the Genl these I could hand—in person & converse with Mr G. W. on the subject, and forward them by way of Bourdeau—and in the course of a few months The General might be relieved—as well his friends here, from the very great uncertainty of his Remittances getting safe to his hands—
            Most Respectfully & truly—
            I am Dear Sir—Your Obedient servantJohn Barnes,
          
          
            PS. The genls 6 Mos dividend is due, I may as well receive it—as to let it lay in Bank—with your Approbation—
          
        